  Case: 1:17-md-02804-DAP Doc #: 3090 Filed: 01/21/20 1 of 3. PageID #: 481474



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

--------------------------------------------------------------X
                                                              :
IN RE: NATIONAL PRESCRIPTION                                  :   MDL No. 2804
OPIATE LITIGATION                                             :
                                                              :   Case No. 1:17-md-2804
                                                              :
                                                              :   Hon. Dan Aaron Polster
APPLIES TO ALL CASES                                          :
                                                              :
--------------------------------------------------------------X

   JOINT MOTION FOR ENTRY OF CONSENT ORDER TO ADDRESS PRIVILEGE
             ISSUES RELATING TO CERTAIN CVS DOCUMENTS

        The Plaintiffs’ Executive Committee in MDL 2804 (the “PEC”) and Defendants CVS Rx

Services, Inc., and CVS Indiana, L.L.C. (together, the “CVS Distributors”) jointly move the Court

to enter the proposed Order submitted herewith to resolve pending disputes regarding certain

communications and documents which the CVS Distributors have designated as privileged in

response to discovery requests proffered by the PEC. In support of this Motion, the PEC and the

CVS Distributors state as follows:

        1.       In the course of responding to discovery requests proffered by the PEC, the CVS

        Distributors have designated as privileged certain communications and documents related

        to activities conducted by Analysis Group, Inc. (the “AGI Documents”).

        2.       The PEC has challenged the CVS Distributors’ privilege designations over the AGI

        Documents.

        3.       As a result of many meet and confers, the PEC and the CVS Distributors have

        agreed to resolve the PEC’s privilege challenges to the AGI Documents.

        4.       The PEC and the CVS Distributors seek to memorialize their agreement and to

        have the Court accept and adopt it as an Order of the Court in order to avoid any


                                                                                           7126295.1
 Case: 1:17-md-02804-DAP Doc #: 3090 Filed: 01/21/20 2 of 3. PageID #: 481475



       misunderstanding, to protect the CVS Distributors and their affiliates against any future

       privilege challenges in this or any other litigation to the AGI Documents that are privileged

       in whole or in part under the agreement, and to protect the PEC against any future claim in

       this or any other litigation regarding whether any other party’s or non-party’s documents

       involving a third party are privileged.



       WHEREFORE, the PEC and the CVS Distributors respectfully request that the Court enter

the proposed Order submitted herewith.


Date: January 21, 2020                            Respectfully submitted,

                                                  /s/ Eric R. Delinsky
                                                  Eric R. Delinsky
                                                  Alexandra W. Miller
                                                  ZUCKERMAN SPAEDER LLP
                                                  1800 M Street, NW
                                                  Suite 1000
                                                  Washington, DC 20036
                                                  Phone: (202) 778-1800
                                                  Fax: (202) 822-8106
                                                  E-mail: edelinsky@zuckerman.com
                                                  E-mail: smiller@zuckerman.com

                                                  Counsel for CVS Rx Services, Inc. and CVS
                                                  Indiana, L.L.C.

                                                  /s/ Anthony D. Irpino_
                                                  Anthony D. Irpino
                                                  Pearl A. Robertson
                                                  IRPINO, AVIN, HAWKINS
                                                  2216 Magazine Street
                                                  New Orleans, Louisiana 70130
                                                  Phone: (504) 525-1500
                                                  Fax: (504) 525-1501
                                                  E-mail: airpino@irpinolaw.com
                                                  E-mail: probertson@irpinolaw.com

                                                  Plaintiffs’ Counsel



                                                                                             7126295.1
 Case: 1:17-md-02804-DAP Doc #: 3090 Filed: 01/21/20 3 of 3. PageID #: 481476




                               CERTIFICATE OF SERVICE

       I, Anthony D. Irpino, hereby certify that the forgoing documents were served via the

Court’s ECF system to all counsel of record.



                                                           /s/ Anthony D. Irpino
                                                           Anthony D. Irpino




                                                                                          7126295.1
